 In the Matter of HERRALL-OWENS Co., EMPLOYERandINTERNATIONALASSOCIATION OFMACHINISTS,CAPITOLCITYLODGENo. 1506,'PETITIONERCase No. 36-RC-461.-Decided November 20, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Melton Boyd, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer, under franchise, from Pontiac Motor Divisionof General Motors Corporation, is engaged' in the sale and servicingof new and used automobiles and trucks, and in the sale of automotiveparts and accessories at Salem, Oregon.During the year 1949, the Employer bought approximately $460,000worth of new automobiles, tires, parts, accessories and similar mer-chandise, 63 percent of which originated outside the State of Oregon.The Employer orders new automobiles from Pontiac Motor Divisionof General Motors Corporation in..Portland, Oregon, and receivesthem directly from the supplier in California.The Employer ordersautomotive parts and accessories, manufactured in various States,from General Motors Parts Division in Portland, Oregon.During the same period, the Employer made sales amounting toapproximately $590,000, very few of which were made to customersoutside the State of Oregon.The Employer's repair services wereavailable to both local and out-of-State customers.Under these circumstances, we find, and the Employer agrees, thatthe-Employer's operations affect commerce within the meaning ofthe Act.We also find that it will effectuate the policies of the Act toassert jurisdiction in this case.'lAvedis Baxter and Ben Baxter, d/b/a BaxterBros.,91 NLRB 1480.92 NLRB No. 32.160 !'HERRALL-OWE3^TSCO;1612.The labor organizations involved, claim : to represent certain,employees of the Employer.3.The Intervenor 2 contends that an agreement dated Novem-ber 19, 1948, to be effective from October 1, 1948, to June 1, 1949, andfrom year to year' thereafter in the absence of a 60-day notice toterminate, signed by a representative of the Intervenor and one DanHay, as the Employer's agent, constitutes a valid. existing contractbetween the Employer and the Intervenor and a bar to a determina-tion of representatives at this time.The Employer and the Petitionercontend that Hay had no authority to sign the agreement for theEmployer and that the agreement is therefore invalid and cannotconstitute a bar..Hay, whose authority to sign a binding contract for the Employeris in issue, was a representative of Automobile Dealers Associationof Salem, Oregon, of which the Employer is a member.On Septem-ber 24, 1948, Hay, as the Employer's agent, with the Employer's au-thority, recognized the Intervenor as the exclusive bargaining agentof the Employer's employees and thereafter "negotiated" terms foritcontract.On November 19, 1948, in the absence of the Employer'svice president,Hay signed a contract as agent for the Employer.This contract contained provisions relating to wage rates and adjust-ments, working hours, and the settlement of grievances.On Novem-ber 24, 1948, the Employer's vice president, on his return, immediately..sent letters to the Intervenor and to Hay, admitting Hay's authorityto negotiate for the Employer with the Intervenor as to terms, butdenying Hay's authority to conclude a contract on behalf of theEmployer, and repudiating the recently signed contract as invalid.On December 6, 1948, the Employer filed a petition in Case No.36-RM-29, alleging that the Intervenor and the Petitioner's Inter-national both claimed recognition as exclusive representative of itsemployees and requested an investigation and a certification of repre-sentatives.Thereafter, the Employer recognized the Intervenor asthe exclusive bargaining representative of its employees, and with-drew its petition. In January 1950, the Intervenor filed a UA peti-tion, and on February 13, 1950, the Employer agreed to a consentelection in the UA proceeding.The Intervenor lost the election.The Employer has given no effect to the collective bargaining agree-ment negotiated and signed by Hay on November 19, 1948, and nogrievances have been processed by the Intervenor under the contract.2International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, Local Union No. 324. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince November 19, 1948, the Employer unilaterally made changes:in wage rates and working conditions of employees.Under all the circumstances, we find that Hay did not have authorityto effect a valid bargaining contract for the Employer at the timethe contract was signed.We therefore find that the contract does,not constitute a bar to an immediate determination of representatives.A question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within themeaningof Section 9 (b) of the Act: All hourly paid employees and the partsmanager and the assistant parts manager 3 at the Employer's garageand repair shop at Salem, Oregon, excludingsalesmen,office andclerical employees, guards, and supervisors.[Text of Direction of Election omitted from publication in thisvolume.].3There is no evidencein therecord thatthe partsmanager or the assistant parts managerhas or exercises any ofthe powersof a supervisor as set forth in Section2 (11) of the Act.The partsmanager and the assistant parts manager are paid on a salary basis. Indetermining the appropriatebargainingunit,we do not, however,distinguish between em.ployees paid on a salary basis and those paid on an hourly basissolely onthe ground of thedifference lb mode of payment.Gunnison Homes,Inc.,72NLRB 940,and cases, citedtherein.